Citation Nr: 0518989	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  99-14 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
from June 11, 1997, to June 7, 2001, for service-connected 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 50 percent 
from June 8, 2001, for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

A DD Form 214 shows that the veteran had active duty from 
August 1975 to May 1979, and prior active service of 9 years.  
Another DD Form 214 shows the veteran was inducted into the 
Army of the United States in December 1959, and was 
discharged in April 1960 for immediate enlistment into the 
Regular Army for three years.  The National Personnel Records 
Center has not verified all the veteran's active military 
service.  The veteran's Army personnel records, including his 
DA Form 20, indicate that he served on two tours in the 
Republic of Vietnam, the first commencing in July 1966 and 
the second beginning in June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO, in pertinent part, granted 
entitlement to service connection for PTSD and assigned a 10 
percent evaluation effective from June 11, 1997.

The Board remanded the case in December 2000 for additional 
development and readjudication.  Most recently, in a 
supplemental statement of the case (SSOC) in March 2004, the 
RO assigned a 30 percent evaluation for PTSD effective June 
11, 1997, and a 50 percent evaluation for PTSD effective June 
8, 2001.  Although an increased evaluation was granted during 
the pending appeal, the case in considered still on appeal 
for a higher evaluation.  In AB v. Brown, 6 Vet. App. 35 
(1993), the United States Court of Appeals for Veterans 
Claims (Court) held that, on a claim for an original or 
increased rating, the veteran will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available has been awarded.  
The case has been returned to the Board for further appellate 
review and adjudication.  

In September 1999 the veteran withdrew in writing his request 
for a Travel Board hearing and asked that his appeal be sent 
directly to the Board as soon as possible.  Regulations 
provide that a veteran may withdraw a hearing request at any 
time before the date of the hearing.  See 38 C.F.R. § 
20.704(e) (2004).


FINDINGS OF FACT

1.  A preponderance of the competent and probative medical 
evidence of record is against a finding that prior to June 8, 
2001, the veteran's symptomatology due to PTSD has resulted 
in occupational and social impairment with reduced 
reliability and productivity.  His symptoms have included 
flashbacks, nightmares, sleep disturbance, depression, and 
disturbances of motivation and mood, but symptoms of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; and difficulty in establishing and 
maintaining effective work and social relationships are not 
shown.  

2.  A preponderance of the competent and probative medical 
evidence of record is against a finding that the veteran's 
symptomatology due to PTSD has resulted in occupational and 
social impairment with deficiencies in most areas.  His 
symptoms have included nightmares, depression, flashbacks, 
and some ritualistic behavior.  But there was no report of 
suicidal or homicidal ideations; obsessional rituals which 
interfered with routine activities; any speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 30 percent from June 11, 1997, through June 7, 
2001, for PTSD are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2004).

2.  The criteria for an initial disability evaluation in 
excess of 50 percent for PTSD on and after June 8, 2001 are 
not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The regulatory amendments became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective on August 29, 2001.  

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-71 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).  We are aware 
that in Pelegrini, cited above, the Court of Appeals for 
Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below. 

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, however, the veteran's claim for 
entitlement to service connection for PTSD was received in 
June 1997 and the initial rating decision wherein service 
connection for PTSD was granted was issued in March 1998.  
This was prior to the passage of the VCAA.  In a case, as 
here, where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with 38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3159(b)(1) because an initial AOJ 
adjudication had already occurred.   See Pelegrini, supra.

The veteran expressed his disagreement with the 10 percent 
evaluation assigned, and a statement of the case (SOC) issued 
in June 1999 contained the pertinent regulations and 
notification as to what the evidence must show in order to 
substantiate his claim for an increased initial rating.  The 
Board remanded his claim in December 2000, and the RO wrote 
to the veteran in March 2002 regarding development of his 
claim as instructed in the Board's remand.

In VAOPGCPREC 8-2003, cited above, the VA General Counsel, 
citing the PVA case, supra, reasoned that there is nothing in 
the language of 38 U.S.C.A. § 5103, or in the VCAA's 
legislative history, indicating Congressional intent to 
require VA to give section-5103(a) notice when VA receives an 
NOD which relates to a "downstream element" of a claim, 
i.e., an earlier effective date or the particular disability 
evaluation assigned to the service-connected disability.  The 
General Counsel's rationale was that an NOD is not received 
at the beginning of the claim process, but is the means by 
which a claimant who is dissatisfied with VA's decision on a 
claim initiates an appeal to the Board.  Notwithstanding the 
apparent inapplicability of the VCAA with regard to the duty 
to notify in this instance, the RO sent letters in January 
and February 2005 which notified the appellant of the 
provisions of the VCAA and the potential effect on his claim 
regarding an initial increased rating for PTSD.  He was also 
notified to submit any evidence in his possession that 
pertained to his appeal.      

After the passage of the VCAA, the proper subsequent VA 
process, in this case consisting of subsequent RO 
adjudicative actions, VCAA notification letters and the Board 
remand afforded the appellant a meaningful opportunity to 
participate effectively in the processing of his claim.  See 
Mayfield v. Nicholson, supra.

The Board therefore believes that appropriate notice has been 
provided in this case.  The notices properly conveyed the 
essence of the regulation.  They complied with the three 
statutory notice elements, and were in compliance with the 
fourth notice element, as set forth in 38 C.F.R. 
§ 3.159(b)(1).  The letters gave notice of VA's desire to 
obtain additional information and evidence supporting and 
substantiating the claim.  Furthermore, the SSOC issued in 
March 2004 also contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  The Board 
therefore believes that appropriate notice has been provided 
in this case.  See Mayfield, supra, holding that all relevant 
VA communications must be considered when determining whether 
adequate notice has been provided.  The appellant was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim by VA.  

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c).  Neither the veteran nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  A written 
statement received from the veteran in February 2005 
indicated that he had no further evidence or information to 
submit in regards to his appeal.  Again in March 2005 he 
wrote that he had no further evidence or information to 
submit in regards to his appeal and that his appeal should be 
forwarded to the Board without waiting for a 60 day period to 
expire.

The Board therefore concludes that the notifications received 
by the appellant adequately complied with the four elements 
of the requisite notice under the provisions of VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).    

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to him claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual background

Although there have been multiple attempts to obtain the 
veteran's service medical records, only a few have been 
received.  The veteran's personnel records are in the claims 
file.  Service medical records that are of record are 
negative for complaints, findings or diagnosis of PTSD.  

The veteran submitted a claim in June 1997 for entitlement to 
service connection for PTSD, asserting that it had begun upon 
discharge in 1979 and had become progressively worse.  

VA treatment records show that in May 1997 the veteran 
complained of depression and nightmares from Vietnam for two 
months.  Clinical findings of a mental status examination 
were that he had fair grooming and was cooperative.  He had 
normal activity, appropriate behavior, normal rate and output 
of speech, depressed mood, and logical thought processes.  
His affect was appropriate to content.  He denied suicidal 
and homicidal ideation.  He had auditory hallucinations and 
paranoid delusions.  He was oriented to person, place, date, 
and purpose and his memory was intact.  He complained of poor 
sleep interrupted by nightmares of combat in Vietnam during 
the preceding three months.  The diagnosis on Axis I was 
depressive disorder not otherwise specified; and rule out 
PTSD.  The GAF assigned by the examiner was 65.  

The following month the veteran was seen as an outpatient, 
and reported that he was sleeping better on medication.  His 
father had died the previous week, and his nightmares had 
increased.  He reported that his mood had been stable and he 
felt "mellow" all the time.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in November 1997.  His appearance was 
appropriate, eye contact was good, and his affect was flat 
and appropriate to content.  His mood was moderately 
dysphoric and he showed no change in his emotional expression 
during his description of the traumatic events.  His speech 
pattern was normal, with volume, rate, and tone within normal 
limits.  He presented the details of his history in an 
organized manner, with goal directed, relevant and coherent 
manner, with intact recent and remote memory.  He showed good 
judgment and was within normal limits in insight.  The 
content of his speech revealed no evidence for a thought 
disorder in terms of loosening of associations or 
misperceptions of reality in terms of paranoia, thought 
insertion, withdrawal or broadcasting.  He denied suicidal 
ideation and attempt, paranoid ideation, homicidal ideation, 
and auditory or visual hallucinations. 

The examiner diagnosed PTSD and noted that the symptoms had 
not occurred on a frequent basis, but had been chronic and 
consistent, especially recently.  The veteran was under 
treatment for anxiety, depression and PTSD at a VA Medical 
Center.  The examiner stated that his occupational 
functioning had not been hampered by the PTSD symptoms, as he 
would admit.  He had stated that he would still be working at 
a job had he not left on his own.  In addition, he stated 
that he could not work as he needed to take care of his 
mother and if he went back to another type of job that he 
had, he would be too bored with the work, rather than 
overwhelmed.  His PTSD symptoms had become worse as a result 
of losing his job, but he did not attribute the loss of the 
job to his PTSD symptoms.  His social functioning was not 
affected by the PTSD as much as it was by his paranoia about 
other individuals trying to take advantage of him.  PTSD and 
major depression under control with medication were 
diagnosed.  The examiner assigned a GAF score of 52 at the 
time of the examination and as the highest GAF for the past 
year, commenting that the "GAF of 52 has resulted primarily 
from his experiences as a child and his trying to deal with 
his homosexuality."  However, the examiner did not assign a 
GAF score solely to PTSD.

The RO granted entitlement to service connection in a rating 
decision in March 1998.  The RO noted that efforts to obtain 
service medical records were unsuccessful.  The veteran's 
Personnel File, DA Form 20, was located and incorporated in 
his records.  The Personnel File confirmed the veteran's two 
tours of duty in Vietnam from July 1966 to June 1969 and June 
1971 to April 1972.  He was awarded service medal and 
participated in several counteroffensives.  The RO conceded 
exposure to stressors.  

VA outpatient treatment records show that in 1998 the veteran 
was attending a Combat Stress Group.  In February 1998, the 
psychologist thought the veteran was doing better overall.  
In May 1998 he participated well and was relevant and 
appropriate.  

In October 1998 the veteran wrote that he had severe 
flashbacks during the day and fell down when he had them.  
His dreams had also become more severe.  He did not sleep 
more than three hours at night due to more severe nightmares.  
He also complained of memory loss, for example, that he could 
not seem to find things that he put away.  He was withdrawing 
socially.

VA outpatient treatment records from September 1997 to April 
1998 show that he attended meetings of a Combat Stress Group 
in 1998.  A psychologist wrote in February 1998 that the 
veteran was doing better overall.  In a December 1998 rating 
decision, the RO confirmed and continued a 10 percent 
disability rating.  

In an undated letter the veteran replied to the notice of the 
rating decision stating that he felt he was at least 50 
percent disabled.  He had seen his doctor and related that he 
had severe nightmares, severe flashbacks, could not stand to 
be around people and in Vietnam he had not socialized with 
others.  In addition, he had difficulties sleeping, avoided 
people, did a perimeter check at night, suffered from 
depression, and was having financial difficulty.  

In his substantive appeal received in July 1999, the veteran 
claimed that he had impulse reactions that at times become 
violent and he was concerned that he might injure himself or 
someone else.  He also claimed that he had difficulty in 
performing daily operations and had become worse since his 
last VA examination.  He wrote that he still had nightmares 
and flashbacks, night hallucinations, and heard voices.  He 
was not able to take care of himself, and could not prepare 
meals or perform daily functions.  He could not remember 
important daily information to function properly.  He was so 
disoriented that he got lost very easily.  

The veteran did relate an incident at a meeting of the Combat 
Stress Group in September 1999, of being at an aquarium where 
he was provoked by the behavior of an Asian man and, after 
the veteran threatened him, the man made an obscene gesture, 
whereupon the veteran threw the man into a tank with sting 
rays.  The veteran was escorted from the aquarium.

VA outpatient treatment records show that in April 2000, the 
veteran complained of anxiety attacks, but did not know what 
triggered them.  He complained of disturbed sleep, nightmares 
and fatigue.  He still felt that he was being watched by the 
CIA and heard mumblings at night but did not understand what 
was being said.  He felt depressed and unmotivated.  He 
denied suicidal or homicidal ideations.  In June 2000, the 
veteran complained of trouble falling asleep and he still had 
nightmares but they no longer awakened him.  He heard voices 
periodically depending upon how stressed he had been.  His 
mood was somewhat better than in April.  He denied suicidal 
or homicidal ideations.  In September 2000 the veteran 
related that he had been down and oversleeping for the past 
month but was feeling better that day.  He still had 
disturbed sleep from nightmares.  He denied suicidal or 
homicidal ideations.  He kept feeling he was being followed 
and heard voices but they were not bothersome.  

In November 2000 he complained of feeling tired all the time 
since switching medication.  He was feeling moody and had 
more anxiety attacks.  He complained of more frequent 
nightmares and trouble sleeping the prior week.  He denied 
suicidal or homicidal ideations and had not been hearing 
voices unless he got very stressed.  He continued to feel 
followed at times.  In December 2000, he reported that he was 
doing fair.  He had a whole week of nightmares but did not 
know what set it off.  He thought his mood was improving.  He 
felt depressed without suicidal or homicidal ideations.  He 
heard mumbles at night.   Also he felt very fearful on the 
bus that he might be hurt because he was a Vietnam veteran.  

In March 2001 the veteran reported that he was grieving for 
his mother who recently had passed away.  He felt lonely and 
isolated.  He had trouble falling asleep and felt tired in 
the morning.  His mood was depressed, without suicidal or 
homicidal ideations.  He heard his mother's voice.  He 
continued to feel suspicious of people who followed too 
closely.  A GAF score of 44 was assigned.  In April 2001 he 
complained of sleep difficulty and anxiety attacks.  He felt 
in a slump without desire to do anything.  He had not had 
nightmares recently.  

In early June 2001, he complained of not doing well, with 
increased flashbacks and nightmares.  When he was around many 
people he felt that someone would hurt him.  He believed this 
exacerbation was from an anniversary of heavy combat losses 
in Vietnam in May.  He complained of interrupted sleep, 
feeling edgy and depressed.  He denied suicidal or homicidal 
ideations but heard voices and experienced survivor guilt.  
His mood and affect were sad and depressed.  His medication 
was adjusted.  A GAF score or 43 was assigned.  In late June 
2001, he was still awakening from nightmares.  His mood was 
depressed and anxious without suicidal or homicidal ideation.  
He was not hearing voices so much .  There was some 
medication adjustment based on side effects he described.   

In October 2001, he complained of increased nightmares since 
the September 11th terrorist attacks.  He still felt 
depressed without suicidal or homicidal ideations and denied 
auditory hallucinations.  He felt paranoid ideation regarding 
terrorists.  In December 2001, he complained of nightmares 
and flashbacks and that it was a bad time of year.  He was 
attending a combat stress group once a week.  He fell asleep 
quickly.  His mood was depressed without suicidal or 
homicidal ideations.  He still had paranoid ideation since 
September 11th.  He avoided crowds, but had taken weekend 
trips in his car and was planning another trip.  

In February 2002, he related that he was not feeling well due 
to a cold and a lot of nightmares.  He was attending a combat 
stress group weekly.  His grooming was very good.  His mood 
was depressed without suicidal or homicidal ideations.  He 
still felt that he was being followed sometimes and heard 
mumbled voices at night related to the war.  He was compliant 
with one of his medications which he felt was helping.  A GAF 
of 44 was assigned.   In August 2002, he reported that he 
felt better and did not seem to be having nightmares or 
flashbacks anymore and that his sleep had improved.  His mood 
was pretty good without suicidal or homicidal ideations, 
paranoid ideation, or auditory hallucinations.  His affect 
was full.  In September 2002, he was being followed and 
treated by a VA Psychiatric clinic for PTSD and depression.  
He was stable on medication.

An April 2002 reply to a request for records in compliance 
with a Remand instruction indicates that there were no 
records found at Code 11.  

In November 2002, the veteran complained that he was not 
doing well since October, when he had suffered a major 
financial setback.  He complained of nightmares and 
flashbacks.  He was very suspicious and distrustful.  His 
mood was depressed and anxious.  He denied suicidal or 
homicidal ideations, auditory hallucinations.  He was 
isolating himself and did not want to be around anybody.  He 
related he lost any friends in Vietnam in October so it was a 
difficult time .  

The veteran was afforded a VA fee basis examination in 
December 2003.  Medical records were reviewed prior to the 
examination.  Clinical findings noted that the veteran had 
initial difficulty communicating his symptoms and experiences 
in Vietnam.  He had some hypervigilance and some paranoia and 
was distrustful of people.  He denied suicidal or homicidal 
plans or intentions.  He had the ability to maintain personal 
hygiene and other basic activities of daily living.  He was 
alert and oriented to person, place, and time.  His memory 
was grossly intact.  There was no evidence of difficulty with 
concentration.  He had some ritualistic behavior.  He was 
obsessed about his Vietnam War experience.  There was no 
evidence of acute panic attacks on observation.  He reported 
depressed mood, irritability, outbursts of anger, sleep 
impairment, impaired impulse control and emotional 
instability.  The diagnosis on Axis I was PTSD, chronic, 
delayed type.  The GAF score was 60.  

A March 2004 rating decision reflects that the RO assigned a 
30 percent evaluation for PTSD effective from June 11, 1997, 
and a 50 percent evaluation effective from June 8, 2001.  

VA outpatient treatment records for a period from February 
2003 to June 2004 show that in February 2003 the veteran had 
visions of his late mother and Vietnam buddies when he was 
not thinking about anything.  He complained of more frequent 
nightmares, and sleep impairment.  He got along fine with his 
roommate and stayed home most of the time.  His mood was 
depressed.  He denied disturbing thoughts, suicidal or 
homicidal ideations, and auditory hallucinations.  He 
attended some events and discussed other interests.  He 
thought that the medication was helpful.  In May 2003, he was 
under financial stress since he had lost money in the stock 
market and due to the stress the nightmares had returned.  He 
was moody but did not feel that depressed without suicidal or 
homicidal ideations and denied auditory hallucinations.  He 
tended to feel followed.  In August 2003, he complained of 
nightmares every night and flashbacks during the day.  He 
felt down as September approached due to another problem.  
Also , he was still dealing with his financial problems.  His 
mood varied.  He was chronically depressed without suicidal 
or homicidal ideation.  He felt that the CIA was watching him 
due to topsecret activities in Vietnam.  He denied auditory 
hallucinations.  

In November 2003, he had no desire to do anything.  He slept 
during the day and was up at night.  He got along with his 
roommate.  His mood was chronically depressed without 
suicidal or homicidal ideations.  He constantly feared the 
CIA and used a cell phone but stated that his fear was 
probably irrational.  He heard voices which increased his 
survivor guilt.  In March 2004, he reported that he had 
stopped driving because of episodes of awakening in a hotel 
in another city and not remembering why he went there.  This 
used to happen years earlier.  He was alone at the 
appointment.  His roommate did all the driving, cooked the 
meals and wrote out his bills.  He complained of daily 
anxiety attacks and that he could not handle any stress.  He 
was pleased to report that his disability rating was 
increased to 50 percent.  He felt angry all the time.  He was 
afraid to sleep at night because of nightmares which he did 
not have when he slept during the day.  His mood was 
chronically depressed and irritable without suicidal or 
homicidal ideation.  He had paranoid ideation regarding the 
CIA still following him.  His spirit animals were with him 
all the time but he denied hearing voices.  His affect was 
full.  

II.  Legal criteria for increased evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 C.F.R. § 4.1.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history.  38 C.F.R. §§ 4.2, 4.41.

The Board notes that, where an increase in a service-
connected disability rating is at issue, the present level of 
disability is of primary concern.  Although review of the 
recorded history of a service-connected disability is 
important in making a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

In a claim for a greater initial rating after an award of 
service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based upon the facts found, a practice known 
as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (2004)

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

Analysis

This appeal arises from the veteran's dissatisfaction with 
his initial rating of 10 percent following the grant of 
service connection for PTSD.  The RO increased the evaluation 
to 30 percent evaluation effective June 11, 1997, and to 50 
percent effective June 8, 2001.  The decision herein includes 
consideration of Fenderson, supra, and the veteran has not 
been prejudiced thereby.  He has been advised of the laws and 
regulations pertinent to disability evaluations.  Again, he 
has been afforded examinations and opportunity to present 
argument and evidence in support of his claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-394 (1993).

The Board notes that the case was remanded in December 2000 
in order to determine the extent of psychiatric disability 
attributable to the service-connected PTSD.  Without referral 
of the case to the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR), service connection for PTSD was 
granted by a rating decision in March 1998 wherein the RO had 
conceded exposure to stressors, based upon the information in 
the veteran's military personnel records.  Further 
development was considered necessary in regard to the alleged 
in-service stressors inasmuch as the record raised a 
significant credibility issue.  As noted in the Remand, while 
the November 1997 examiner noted that according to the 
veteran's description he had heavy combat exposure, there is 
nothing in the record to support that other than the 
veteran's statements and there is evidence that, to some 
extent, the veteran's psychiatric problems are attributable 
to childhood experiences.  During the development, however, 
the veteran was unable to provide additional information 
regarding his stressors.  In November 2003 in the examination 
request, the RO noted that stressors were conceded based on 
the veteran's personnel file, which showed that the veteran 
had served two tours in Vietnam, of which one was with "MACV 
(Special Forces Advisor)".  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The regulations in 38 C.F.R. § 4.130 establish a general 
rating formula for mental disorders and assign disability 
evaluations according to the manifestation of particular 
symptoms.  A 30 percent disability evaluation is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

The regulations provide that a 50 percent disability 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent schedular rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9411 (2004).

The Global Assessment of Functioning scale reflects the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health - illness."  
Diagnostic and Statistical Manual of Mental Disorders, 
American Psychiatric Association, at 32 (4th ed. 1994) (DSM-
IV); 38 C.F.R. §§ 4.125(a), 4.130 (2004).  The Court, in 
Carpenter v. Brown, 8 Vet. App. 240 (1995), recognized the 
importance of the GAF score and the interpretations of the 
score.  GAF scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  GAF scores ranging 
between 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM IV.

Upon review of the record, the Board is of the opinion that 
an initial evaluation in excess of 30 percent prior to June 
8, 2001, and in excess of 50 percent since June 8, 2001, is 
not warranted for the veteran's service-connected PTSD.  The 
evidence does not show symptoms that more nearly approximate 
the criteria for a 50 percent rating prior to June 8, 2001, 
or that more nearly approximate the criteria for a 70 percent 
rating since June 8, 2001.  

For the period prior to June 8, 2001, with consideration of 
the regulations, the Board notes that, while the veteran's 
symptoms include nightmares, flashbacks, and sleep 
impairment, the majority of the symptoms enumerated under DC 
9411 warranting a 50 percent evaluation are not demonstrated 
herein.  The evidence shows that he had been going to pow-
wows, making trips, and attending regular meetings for 
veterans with PTSD at a VA clinic.  Although at the VA 
examination in November 1997, his affect was flat, it was 
appropriate to content.  Although a GAF score of 44 was 
assigned in March 2001, it is not clear that this was solely 
based on PTSD, as the veteran reported that he was grieving 
for his mother who recently had passed away.  The November 
1997 VA examiner did not assign a GAF score solely based on 
PTSD.  The evidence does show disturbances of motivation and 
mood.  However, the evidence of record is totally devoid of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; difficulty in 
establishing and maintaining effective work and social 
relationships.

The veteran claims that the altercation with an Asian man at 
an aquarium is evidence that he has violent tendencies.  The 
Board notes that, although impaired impulse control (such as 
unprovoked irritability with periods of violence) is one of 
the criteria for a 70 percent evaluation, the aquarium 
incident described by the veteran was only one impulsive 
reaction to a provocation.  As shown by the evidence of 
record, the overall disability picture does not more nearly 
approximate the 50 percent or 70 percent criteria such as to 
warrant an increased rating in excess of 30 percent prior to 
June 8, 2001.  38 C.F.R. § 4.7 (2004).

For the period beginning on June 8, 2001, at some of the 
veteran's periodic follow-up appointments regarding symptoms 
and medications, a GAF score was assigned.  Although in early 
June 2001 a GAF score of 43 was assigned, and in February 
2002 a GAF score of 44 was assigned, at a VA examination in 
December 2003 the GAF score was 60.  While GAF scores of 43 
and 44 are within the range of severe symptoms, a GAF score 
of 60 is at the high end of the range for moderate symptoms 
or moderate difficulty in social or occupational functioning.  
Although his mood was depressed, he consistently denied 
having suicidal or homicidal ideations.  The examiner in 
December 2003 noted that the veteran had some ritualistic 
behavior, but there was no report of obsessional rituals 
which interfered with routine activities.  His personal 
hygiene was good.  He regularly attended PTSD support groups 
at a VA clinic and had no problems with a roommate.  His 
memory was grossly intact and no evidence of difficulty with 
concentration.

The evidence of record is totally devoid of any speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

With consideration of the regulations, the overall disability 
picture does not more nearly approximate the 70 percent 
criteria such as to warrant an increased rating since June 8, 
2001.  38 C.F.R. § 4.7 (2004).

In deciding this matter, the Board has considered all the 
evidence consistent with the Court's decision in Fenderson.  
The Board concludes that the criteria have not been met for 
an evaluation in excess of 30 percent for the veteran's PTSD 
prior to June 8, 2001, and an evaluation in excess of 50 
percent since June 8, 2001.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.132, DC 9411 (2004).  Based upon a full review of the 
record, the Board finds that the evaluations assigned 
adequately reflect the clinically established impairment 
experienced by the veteran.  As the evidence preponderates 
against the claim for an increased initial staged rating for 
the veteran's service-connected PTSD, the benefit-of-the-
doubt doctrine is inapplicable, and an increased rating must 
be denied.  38 U.S.C.A. § 5107(b).  See Gilbert, supra.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
veteran has not required frequent periods of hospitalization 
for his PTSD and marked interference with employment is not 
shown.  The November 1997 VA examiner opined that the 
veteran's occupational functioning had not been hampered by 
the PTSD symptoms based upon the veteran's own statements.  
In sum, there is no indication in the record of such an 
unusual disability picture that application of regular 
schedular standards is impractical.  The schedular rating 
criteria are adequate for evaluating this case.  Therefore, 
the Board finds that the criteria for submission for an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995)


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
prior to June 8, 2001, is denied.

Entitlement to an evaluation in excess of 50 percent for PTSD 
on and after June 8, 2001, is denied.




___________________________
	ANDREW J. MULLEN
30%	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


